Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00272-CV

                                      IN RE Maria Elena JIMENEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: July 3, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 30, 2019, relator filed a petition for writ of mandamus. Relator also filed a motion

for stay of the underlying temporary orders pending final resolution of the petition for writ of

mandamus, which this court granted. After considering the petition and the record, this court

concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 2018CI08125, styled In the Interest of E.J., E.J., J.J., and J.J., Minor
Children, pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez
presiding.